 1
 2
 3
                            UNITED STATES DISTRICT COURT
 4
                            EASTERN DISTRICT OF CALIFORNIA
 5
                                   SACRAMENTO DIVISION
 6
 7
                                                  Case No.: 2:19-cv-00372-WBS-DB
 8 Nemesis Rodriguez,
                                                  ORDER
 9
                      Plaintiff,
10
           vs.
11
   IQ Data International Inc / Rent Collect
12 Global,
13
                      Defendant.
14
15
16         Based on the Stipulation of counsel, the case is dismissed with prejudice,
17 each party to bear its own attorney fees and costs.
18
     Dated: August 2, 2019
19
20
21
22
23
24
25
26
27
28
     2:19-cv-00372-WBS-DB                                                 PROPOSED ORDER
